DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both the tubes for circulating refrigerant and in figure 3, reference character “32” appears to be referring to the top of the hemispherical structure (61), while in figure 4 reference character “32” appears to be referring to the interior of the hemispherical structure (61) .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of conductive hemispherical structures configured to enclose a top surface of one of the plurality of molds must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Claim limitation “distribution unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to distribute liquid on to each of the plurality of conductive protrusion” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 10 and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Note claim 11 is not interpreted under 35USC 112(f) since the claim contains sufficient structure for performing the function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Distribution unit→ a storage tank for storing liquid and a plurality of sprayers that are fluidly connectable with the storage tank

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	
	
Allowable Subject Matter
Claims 1-4 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claims 1 and 10 including a plurality of conductive hemispherical structures configured to enclose a top surface of one of the plurality of moulds.
KR 2015 0031021 to Lee et al. (Lee) provided by Applicant on the IDS filed May 11, 2020 is the closest prior art of record which teaches some of the subject matter of instant claims 1 and 10 including:  An evaporator assembly (220) for a horizontal type ice making machine, the assembly comprising: a plurality of tubes for circulating a refrigerant; a plurality of conductive protrusions (210) thermally coupled to and extending from each of the plurality of tubes, a plate (400) arranged adjacent to the plurality of tubes, the plate is defined with a plurality of moulds , wherein each of the plurality of moulds (420) is defined with a provision to receive one of the plurality of conductive protrusions (210) ; wherein each of the plurality of moulds along with a corresponding conductive protrusion of the plurality of conductive protrusions, defines an ice forming region. 
the term “non-conductive plate” referred throughout the specification is member which may be made of less conductive material when compared to the projections. In other words, the conductivity of the non-conductive plate is very poor when compared to the conductivity of the projections. In light of the disclosure, the claims require the plate to be less conductive when compared to the projections. US 4,970,877 (Dimijian) teaches that having a relatively non-conductive plate (31) with conductive projections (17). Accordingly, providing the plate (400) of Lee to be less conductive than the protrusions (210) would be obvious. 
 Lee further fails to teach a plurality of conductive hemispherical structures thermally coupled to the plurality of tubes, wherein each of the plurality of conductive hemispherical structures is configured to enclose a top surface of one of the plurality of moulds.
KR 2015 0025823 to Song et al. (Song) provided by Applicant on the IDS filed May 11, 2020 teaches conductive hemispherical structures (400) thermally coupled to a plurality of tubes (220). However the conductive hemispherical structures (400) are not disclosed as configured to enclose a top surface of one of the plurality of moulds. US 3,721,103 to Brandt et al., (Brandt) shows placing conductive hemispherical parts (134) on an inner surface of a non-conductive plate (170). However it is clear from Brandt and all of the prior art of record which shows a conductive hemispherical structure, that the conductive hemispherical structure should be adjacent the forming ice. Accordingly, the motivation to modify Lee would be to place the conductive hemispherical structure adjacent the forming ice which would enclose a lower surface of the plurality of moulds and not an upper surface of one of the moulds as claimed. Placing the hemispherical moulds on an upper surface of the plate would place the non-conductive plate in between the conductive hemispherical structure and the forming ice. Without some teaching suggestion or motivation in the art one skilled in the art would not be motivated . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763